UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of earliest event reported):May 9, 2007 Commission file number 1-8572 TRIBUNE COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36-1880355 (I.R.S. Employer Identification No.) 435 North Michigan Avenue Chicago, Illinois (Address of principal executive offices) 60611 (Zip code) Registrant's telephone number, including area code:(312) 222-9100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. Tribune Company (the “Company”) previously reported in its Current Report on Form 8-K dated May 9, 2007 and filed May 10, 2007, the election of Samuel Zell to the Board of Directors of the Company, effective May 9, 2007, to serve in the class of directors with terms expiring at the Company’s 2010 Annual Meeting of Shareholders.Pursuant to Instruction 2 to Item 5.02 of Form 8-K, the Company is filing this Current Report on Form 8-K/A to report that Mr. Zell was elected to serve as a member of the Nominating & Governance Committee of the Company’s Board of Directors, effective July 18, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRIBUNE COMPANY (Registrant) Date:July 20, 2007 /s/ Mark W. Hianik Mark W. Hianik Vice President
